Citation Nr: 1526265	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-30 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for left knee degenerative arthritis prior to October 23, 2012.

2.  Entitlement to a rating higher than 60 percent for left knee degenerative arthritis after December 1, 2013.

3.  Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board remanded these claims in January 2014 for additional development, which has been completed.  The record suggests that the Veteran retired from his job due in part to his left knee; therefore a request for TDIU has been added for consideration.  

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to October 2012, the Veteran's left knee manifested with pain and limited flexion that well-exceeded 30 degrees, as well as a meniscus tear and effusion into the joint.

2.  For the period starting from December 2013, the Veteran's left knee, status post total knee replacement, manifested with chronic residual painful motion and weakness.


CONCLUSIONS OF LAW

1.  Prior to October 2012, the criteria for a 20 percent rating are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260, 5258 (2014).

2.  Starting from December 2013, the criteria for a rating higher than 60 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5055 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations in conjunction with his claims, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Increased Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Consistent with the facts found, the rating may be higher or lower for periods of time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, the Veteran's left knee disability has been staged by the RO because he had a total knee replacement (TKR) during the appeal period.

His left knee is currently rated under Diagnostic Code (DC) 5055, which is assigned when a TKR has occurred.  Under this DC, a 100 percent (total) rating is assigned for a year following implantation of the prosthesis.  Following that year, a 30 percent rating is the minimum rating assigned.  Intermediate residuals of TKR, including pain, weakness, or limited motion are to be rated by analogy under DCs 5256, 5261, or 5262.  Chronic residuals consisting of severe painful motion or weakness in the affected extremity are assigned a 60 percent rating.  38 C.F.R. § 4.71a, DC 5055 (2014).  He has been found to have chronic residuals, and has been assigned a 60 percent rating, starting from December 2013.

For the period starting from December 2013, the Veteran is in receipt of the highest rating available for his left knee.  Under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68 (2014).  Here, the combined evaluations for disability of the knee shall not exceed the 60 percent evaluation of DC 5162 (amputation at middle or lower thirds of leg).  As 60 percent equals the maximum evaluation of 60 percent under the amputation rule, no higher evaluation is available and an extended discussion of ratings under other DCs would not be beneficial to the Veteran.  Therefore, the Board finds the Veteran is not prejudiced by a more extensive statement of reasons or bases for declining to award a higher rating than 60 percent for the period starting from December 2013.  Similarly, he was in receipt of a total rating prior than that, which is the highest rating available.  Therefore, the remaining inquiry is whether he is entitled to a rating higher than 10 percent prior to his TKR, which occurred in October 2012.

Prior to his TKR, his left knee was rated at 10 percent under DC 5010, which pertains to traumatic arthritis.  38 C.F.R. § 4.71a, DCs 5010.  Under DC 5010, traumatic arthritis is rated under the same criteria as degenerative arthritis, DC 5003.  38 C.F.R. § 4.71a.  Under DC 5003, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  If the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 20 percent rating is assigned for involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id.  

Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2014). 

DC 5260 pertains to limited flexion of the knee.  Under DC 5260, a 0 percent rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when limited to 45 degrees; a 20 percent rating is assigned when limited to 30 degrees; and, a 30 percent rating is assigned when limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

When evaluating disabilities causing limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

After reviewing the evidence, the Board does not find a higher rating warranted under DCs 5260 or 5010.  Prior to October 2012, his worst flexion measurement was to 120 degrees, which far exceeds the criteria for a 20 percent rating or higher.  His functional loss did not further reduce his range of motion.  38 C.F.R. § 4.40; see also Johnston v. Brown, supra; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  There is also no evidence of incapacitating episodes due to his left knee arthritis during this time period.  38 C.F.R. § 4.71a, DCs 5260, 5010.  The medical evidence of record, which the Board finds to be the most probative in this case, does not reveal instability or subluxation, or ankylosis, or impairment of the tibia and fibula, thus ratings under DCs 5256, 5257, or 5262 are not appropriate.  He did not have reduced extension, therefore a rating under DC 5261 is not available.

However, in resolving doubt in his favor, the Board finds that he is entitled to a higher rating for this time period under DC 5258, which assigns a 20 percent rating for dislocations of the semilunar cartilage, with frequent episodes of locking, effusion, and pain.  38 C.F.R. § 4.71a, DC 5258 (2014).  Although there are no mentions of his left knee locking, he was diagnosed with a meniscus tear at the January 2012 VA examination.  He also had pain, and there is an entry showing effusion into the joint just prior to his TKR.  Accordingly, for the period prior to October 23, 2012, the Veteran is assigned a 20 percent rating under DC 5258.  38 C.F.R. § 4.71a, DC 5258; see also 38 C.F.R. § 3.400(o).  

The Board specifies that this is not a separate rating.  Under DC 5010, he was being compensated for pain.  38 C.F.R. § 4.59; Lichtenfels v. Derwinski, supra.  It would be impermissible pyramiding to assign a separate rating for pain under DC 5258.  38 C.F.R. § 4.14.  The Board acknowledges that DC 5010 compensates for painful motion whereas DC 5258 compensates for general pain, but does not find the Veteran prejudiced by an assigning a higher rating under a new DC rather than a separate rating.  As mentioned above, the evidence does not clearly show that the criteria for DC 5258 were present, as there is no evidence or suggestion of his knee locking.  He did, however, have frequent pain, and effusion into the joint was shown on at least one occasion.  In giving him the benefit of the doubt, these symptoms more closely align with the criteria under DC 5258.  38 C.F.R. §§ 4.3, 4.7.  Accordingly, prior to October 23, 2012, a 20 percent rating under DC 5258 is warranted.

Extraschedular Consideration

There is a three-step inquiry for determining entitlement to an extraschedular rating, which is a component of an increased rating claim.  Thun v. Peake, 22 Vet. App, 111 (2008).  The Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Then, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, or "governing norms," such as marked interference with employment or frequent periods of hospitalization.  Finally, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture does show related factors, then the case must be referred to the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board does not find that referral for an extraschedular rating is warranted at any time during the appeal period.  He complains of pain in his knee, and also of limited motion, stiffness, and instability.  He has difficulty climbing stairs and walking on uneven terrain, and can only sit, stand, and walk for short periods of time.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.
  
Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's bilateral knee disability, and the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).


ORDER

A 20 percent rating for left knee degenerative arthritis prior to October 2012 is granted.

The claim for a rating higher than 60 percent for left knee degenerative arthritis is denied.


REMAND

The request for a TDIU requires additional development.  The record shows that he was a foreman at a coal company up until April 2013, and that he had to take off time due to pain in his knee.  The February 2014 VA examiner's report suggested that he was not working anymore, but that is unclear.  On remand, this issue must be developed, including his current employment status, as well as previous employment positions, training, and education.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an Application for Increased Compensation due to Individual Unemployability.

2.  Upon completion of the application, and if the evidence is in need of further development, schedule the Veteran for a social and industrial survey for an opinion on his employability.  The opinion may take his prior employment, training, and education into consideration, but not his age.  All opinions must be supported with explanatory rationale.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Appellant and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


